Citation Nr: 0314613	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face.

2.  Entitlement to a compensable evaluation for right hip 
tendonitis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 1999 and August 2001, the Board remanded the 
issues noted above for development of the medical evidence.  
The case has now returned for further appellate 
consideration.  


REMAND

A review of the record reveals that the veteran has applied 
for Social Security benefits.  Unfortunately, the claims 
folders do not include any medical records from the Social 
Security Administration, or any decision from that agency.  
Hence, further development is required.

Further, in light of new regulations governing the rating of 
skin disorders since the last remand, further development is 
in order to properly evaluate the nature and extent of the 
appellant's pseudofolliculitis barbae.

Therefore, this case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and determine whether the 
appellant is currently in receipt of 
disability benefits from that agency.  If 
so, please obtain all medical records 
used by the Social Security 
Administration in reaching a 
determination to grant benefits.

2.  Regardless of Social Security's 
response, schedule the veteran for a VA 
skin examination.  Send the claims 
folders to the examiner for review.  The 
examiner should be advised that the 
criteria for rating disorders of the skin 
have changed; therefore, a new 
examination consistent with the new 
rating criteria is necessary.  Please 
provide the examiner with a copy of the 
new criteria.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board offers no opinion as to the final decision 
warranted in this case.



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


